Not For Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 05-2177

                      UNITED STATES OF AMERICA,

                                 Appellee,

                                      v.

                    JUAN DE LOS SANTOS-MARTÍNEZ,

                         Defendant, Appellant.


         ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     DISTRICT OF PUERTO RICO

         [Hon. Jose Antonio Fusté, U.S. District Judge]


                                   Before

          Torruella, Selya, and Howard, Circuit Judges.


     Irma R. Valldejuli, on brief for defendant, appellant.
     German A. Rieckehoff, Assistant United States Attorney,
Nelson Pérez-Sosa, Assistant United States Attorney, Chief,
Appellate Division, and Rosa Emilia Rodríguez-Vélez, United States
Attorney, on brief for appellee.




                           September 22, 2006
            Per   Curiam.       Juan    De    Los    Santos-Martínez     ("De   Los

Santos"), an alien who pled guilty to illegal reentry in violation

of 8 U.S.C. § 1326(a), challenges his sentence on the sole ground

that, in sentencing him to the top of the applicable guideline

range, the district court impermissibly "double-counted" factors

that were also taken into account in calculating his criminal

history category.       Specifically, De Los Santos faults the district

court for relying, in large part,1 on his prior illegal reentry

conviction in concluding that he had no respect for the laws of the

United   States      (and      therefore      rejecting       the   government's

recommendation that he be sentenced at the bottom of the applicable

guideline   range)      even   though    that       prior   conviction    and   its

proximity   to    the   instant   offense      were    also   reflected    in   his

criminal history category.         Assuming that De Los Santos did not

forfeit this ground for objection by not raising it below,2 we

reject it as a basis for invalidating the resulting sentence as




     1
      The district court also relied on De Los Santos's "mak[ing]
up excuses as to why he came [back to the United States]" after
twice being deported even though "[he] knew he could not come
again," and commented adversely on this pattern of misconduct by
saying that "we don't need this kind of situation in this country."
     2
      In the district court, De Los Santos argued only that his
violation of the conditions of his supervised release for the prior
illegal reentry conviction would be taken into account in a pending
revocation proceeding in the earlier case. In fact, however, the
record of the earlier case indicates that no action was taken on
the violation.    Accordingly, to the extent that De Los Santos
presses that argument here, we reject it.

                                        -2-
unreasonable under United States v. Booker, 543 U.S. 220, 261

(2005).

            Some     overlap   between      the   guidelines    and    the   other

sentencing factors enumerated in 18 U.S.C. § 3553(a) is neither

surprising nor impermissible since Congress directed the Sentencing

Commission to take into account many of the same factors in

constructing the guidelines that it directed sentencing courts to

consider, along with the guidelines, in sentencing individual

defendants.       Compare 28 U.S.C. § 994 with 18 U.S.C. § 3553(a).             As

we recently reiterated in rejecting a double-counting objection to

a guideline calculation, "'Sentencing factors do not come in

hermetically sealed packages, neatly wrapped and segregated one

from another.        Rather, several factors may draw upon the same

nucleus of operative facts while nonetheless responding to discrete

concerns.        Consequently, a degree of relatedness, without more,

does not comprise double counting.'" United States v. Wallace, No.

05-1142, 2006 WL 2336923, *16 (1st Cir. Aug. 14, 2006) (quoting

United States v. Lilly, 13 F.3d 15, 19 (1st Cir. 1994)).                The same

is   true   of    overlap   between   the    guidelines   and    the   statutory

sentencing factors. See United States v. Scherrer, 444 F.3d 91, 93

(1st Cir. 2006) (en banc) (rejecting an argument that considering

the nature of the offense in imposing an above-guidelines sentence

impermissibly double-counted factors already taken into account in

calculating the defendant's offense level under the guidelines).


                                      -3-
          Therefore, we see nothing unreasonable about the district

court's imposing a higher sentence than the government recommended

based largely on De Los Santos's prior illegal reentry conviction,

even though that conviction and its proximity in time to the recent

offense were also reflected in his criminal history category.   Nor

does the resulting 16-month, within-guidelines sentence strike us

as unreasonably long for this repeated felony offense.

          Affirmed.   See 1st Cir. R. 27(c).




                                -4-